Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. Applicant asserts:
a)	Reno does not disclose at least the feature of transmitting, from the second management function of the core network to one of the access network nodes that is in the SMF service area associated to the first network slice instance and that is associated to a cell on which a wireless communication device is camped, a paging request for the wireless communication device, and receiving, at the second management function from the access network node to which the paging request was transmitted, a paging response indicating that a page to the wireless communication device was omitted. 
b)	However, Examiner relies on the 3GPP reference for the part mentioned above, by referring to 3GPP, page 124, section 5.19.6 and 5.19.7, where it teaches transmitting from AMF of the CN to the RAN nodes that is in the SMF service area associated to a cell of UE serving or camping a paging request for the UE; and receiving at the AMF from RAN rejection of registration and mobility management signaling request (i.e. paging request); therefore by rejecting the request the signaling or paging is omitting or deleting.  
c) 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the RAN node should not page the UE and does not disclose informing the AMF/ second SMF that the page was not sent; and the AMF may be unaware of the overload situation due to separation of network functions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501 v1.5.0, "System Architecture for the 5G System (Release 15)", November 2017 hereinafter 3GPP in view of Samsung, "P-CR 23.501 S-NSSAI based Congestion Control", 3GGP SA WG2 Meeting #124, S2-178691, November'7-December 1, 2017, Reno, 4 pages hereinafter Reno. 
 	As per claim 1, 3GPP teaches a method carried out in a wireless communication network (3GPP, page 99, section 5.15.2.1, a method in a wireless communication network), the wireless communication network including a core network and an access network (3GPP, page 99, section 5.15.2.1, CN or core network and AN or access network), the core network including a first management function in the form of a session management function (SMF) (3GPP, page 97, section 5.12, CN including SMF (i.e. first management function)),  having a first instance associated to a first network slice instance of the wireless communication network (3GPP, page 99, section 5.15.2.1, network slice instance), the access network including a plurality of access network nodes (3GPP, page 97, section 5.11, RAN nodes), the core network including a second management function (3GPP, page 97, section 5.11.1 CN include AMF(i.e. second management function)), the method comprising:
transmitting, from the second management function of the core network to one of the access network nodes that is in the SMF service area associated to the first network slice instance and that is associated to a cell on which a wireless communication device is camped, a paging request for the wireless communication device (3GPP, page 124, section 5.19.6 and 5.19.7, transmitting from AMF of the CN to the RAN nodes that is in the SMF service area associated to a cell of UE serving or camping a paging request for the UE); and receiving, at the second management function from the access network node to which the paging request was transmitted, a paging response indicating that a page to the wireless communication device was omitted (3GPP, page 124, section 5.19.6 and 5.19.7, receiving at the AMF from RAN rejection of registration and mobility management signaling request (i.e. paging request); therefore by rejecting the request the signaling or paging is omitting or deleting). 
	However, 3GPP does not explicitly teach detecting, by the first management function of the core network, that the first network slice instance is overloaded; and transmitting, from the core network to at least one of the access network nodes that is in an SMF service area associated to the first network slice instance, a message indicating overload of the first network slice instance in the SMF service area.
	In the same field of endeavor, Reno teaches detecting, by the first management function of the core network, that the first network slice instance is overloaded (Reno, page 1, discussion, determining or detecting by the SMF that network slice instance is overloaded); and transmitting, from the core network to at least one of the access network nodes that is in an SMF service area associated to the first network slice instance, a message indicating overload of the first network slice instance in the SMF service area (Reno, page 3, section 5.19.7.4, UE is informed about the overloaded network slice instance by means of a “Session Management back-off timer” message in the SMF service area). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Reno into invention of 3GPP in order to provide Session Management back-off timer for handling signaling congestion associated with UEs for a S-NSSAI (section 5.19.7.4).  
 	As per claim 3 as applied to claim 1 above, 3GPP further teaches wherein: the first management function has a second instance associated to a second network slice instance of the wireless communication network (3GPP, page 99, section 5.15.2.1, multiple network slice instances (first, second, or more) in the wireless communication network); and 2a wireless communication device is camped on a cell associated to one of the access network nodes that is in the SMF service area associated to the first network slice instance (3GPP, page 97, section 5.11, and page 99, section 5.15.2, UE is in the serving area (i.e. camped) on a cell associated with the master RAN node that is in the SMF service area associated with network slice instances (first, second, or more)), the wireless communication device formerly serviced by another access network node that is in an SMF service area of the second network slice instance (3GPP, page 97, section 5.11, and page 99, section 5.15.2, UE was serviced by secondary/another RAN node that is in the SMF service area of the network slice instances (first, second, or more)); and the method further comprising: 
transmitting, from a second management function of the core network to the access network node associated to the cell on which the wireless communication device is camped, a paging request for the wireless communication device (3GPP, page 124, section 5.19.6 and 5.19.7, transmitting from AMF of the CN to the RAN nodes that is in the SMF service area associated to a cell of UE serving or camping a paging registration request for the UE), the paging request including network slice assistance information for at least one of the network slice instances serving a data session associated to the wireless communication device (3GPP, page 100, section 5.15.4.1, registration request including NSSAI(s) serving PDU sessions associated with UE).
 	As per claim 4 as applied to claim 3 above, 3GPP further teaches wherein the method further comprises: receiving, at the second management function from the second instance of the first management function, a message indicating downlink data for the wireless communication device is received (3GPP, page 54, section 5.4.3.1, receiving at AMF (i.e. second management function) from SMF (i.e. first management function) a notification or message including downlink data for the UE is received and the SMF includes the 5QI and ARP corresponding to the received downlink PDU in the request sent to the AMF); and wherein the transmitting of the paging request is made in response to the receiving at the second management function of the message indicating downlink data (3GPP, page 54, section 5.4.3.1, 5QI is used by the AMF to determine suitable paging strategies). 
 	As per claim 5 as applied to claim 1 above, 3GPP further teaches wherein the paging response is transmitted by the access network node in response to the access network node identifying that the overload of the first network slice instance applies to the data session associated to the wireless communication device (3GPP, page 68, network identifying that the traffic or congestion of the network slice applied to the PDU sessions associated with UE). 
 	As per claim 6 as applied to claim 1 above, 3GPP further teaches wherein the access network node transmits the paging response instead of paging the wireless communication device to reactivate the data session (3GPP, page 70, re-activate the UP connection of a PDU session using a service request/response procedure).  
 	As per claim 7 as applied to claim 1 above, 3GPP further teaches wherein the method further comprises: 3transmitting from the access network node to the wireless communication device an overload condition page indicating that the wireless communication device should not expect downlink data for a temporary period (3GPP, page 124, access node or AN is transmitting to the UE overload reasons indicating that the UE should wait appropriate wait timer value that limits (therefore not expecting) further AN signaling requests (i.e. downlink data) for a while (i.e. temporary period)).  
 	As per claim 8 as applied to claim 1 above, 3GPP further teaches wherein the method further comprises: upon receipt of the paging response, the second management function transmitting a message to the second instance of the first management function indicating that the wireless communication device could not be reached (3GPP, page 53, section 5.4.1.3, AMF notifies the SMF that UE is not reachable by sending a message; also see page 42).  
 	As per claim 9 as applied to claim 8 above, 3GPP further teaches wherein the method further comprises: the second network slice instance dropping received downlink data for the wireless communication device and informing a source of the downlink data that the wireless communication device could not be reached (3GPP, page 52,  AMF runs a Mobile Reachable timer for the UE. The timer is started with a value longer than the UE's periodic registration timer whenever the CM state for the UE in RM-REGISTERED state changes to CM-IDLE. If the AMF receives an elapsed time from RAN when RAN initiate UE context release indicating UE unreachable, the AMF should deduce a Mobile Reachable timer value based on the elapsed time received from RAN and the normal Mobile Reachable timer value. The AMF stops the Mobile Reachable timer, if the UE CM state in the AMF moves to CMCONNECTED state. If the Mobile Reachable timer expires, the AMF determines that the UE is not reachable). 
	As per claim 10 as applied to claim 1 above, 3GPP further teaches wherein the second management function is in the form of an access and mobility management function, AMF (3GPP, page 97, section 5.11.1 CN include AMF(i.e. second management function), also see Fig.4.2.3-1 for “AMF”).
 	As per claim 11 as applied to claim 1 above, 3GPP further teaches, wherein the message indicating overload of the first network slice instance in the SMF service area is used at the at least one of the access network nodes for downlink data transmission overload control (3GPP, page 124, section 5.19.6 and 5.19.7, NAS message indicating overload of network slice in the SMF service area for UE receiving from the RAN nodes (i.e. downlink data transmission) congestion or overload control). 
Conclusion
5.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643